PER CURIAM.
Appended to this opinion are Workers’ Compensation Rules of Procedure which the Court hereby adopts temporarily to govern all proceedings within their scope after 12:01 a. m. September 30, 1979. Appeals from the Industrial Relations Commission which are pending in this Court on October 1,1979, shall continue to be governed by the Florida Rules of Appellate Procedure where appropriate.
The 1979 legislature substantially revised chapter 440, Florida Statutes, pertaining to workmen’s compensation proceedings, effective October 1, 1979. Chs. 79-40 and 79-312, Laws of Fla. Among other matters, the legislature authorized the Court to promulgate procedural rules relating to practice before deputy commissioners (section 440.29(3)) and to appeals from deputy commissioners to the First District Court of Appeal (section 440.25(d)). In light of the short time span between the adoption of this legislation and its proposed effective date, the Court solicited the assistance of persons intimately acquainted with and directly interested in these types of proceedings, for the purpose of drafting rules suitable for the Court’s early adoption.1 The appended rules are the product of this committee’s efforts, virtually without change. Our approval and adoption of these rules are transitional and temporary in nature and does not connote our approval of the legal efficacy of any particular rule. We request The Florida Bar and other interested parties to file any appropriate suggestions or objections on or before April 1, 1980, directed to specific rules and stating why the rule is inappropriate or objectionable.
BOYD, OVERTON, SUNDBERG and ALDERMAN, JJ., concur.
ENGLAND, C. J., dissents with an opinion.

. The committee, chaired by William Wiltshire, Esquire, chairman of The Florida Bar’s appellate rules committee, was composed of Albert Meyer Frierson, Esquire, James C. Henderson, Judge of Industrial Claims, Terrell Sessums, Esquire, Chairman, The Florida Bar Workmen’s Compensation Section, Elmer O. Friday, Esquire, Chairman, Industrial Relations Commission, Judge E. R. Mills, Jr., Chief Judge, First District Court of Appeal, Stephen Slepin, Esquire, Judge Anne Booth, First District Court of Appeal, Judge Larry Smith, First District Court of Appeal, and Mary Ann Stiles, general counsel to Associated Industries.